Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I, claims 1-18 in the reply filed on October 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

3.	Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant is reminded to cancel the nonelected claims 19-25. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0926446(A) in view of Schadler (U. S. Pub. 2007/0241984). 
As for claims 1 and 16, JPH0926446 (A) discloses an elastic multi-contact probe (see Figs. 1 and 6; [0013]—[0018] and [0025]—[0026] and [0033]—[0035]) comprising:

a dielectric strip (insulating layers 15, 25, 31 or the combination of 15 and 25 in Fig. 1; isolator 87 in Fig. 6) formed on a back surface of the plurality of conductive strips (21-24); and
a single layer of a insulation (i.e., the layer of elastic buffer plate 31, made of foam polyurethane) formed on back surfaces of the dielectric strip (15 and 25) such that the dielectric strips (15 and 25) separate the plurality of conductive strips (21-24) from the single layer of the insulation (31).
	Still referring to claims 1 and 16, JPH0926446 (A) does not specifically disclose a plurality of the dielectric strips, each being formed on the back surface of the plurality of conductive strips; and that the single insulation layer comprises thermoplastic, and wherein the layer of thermoplastic comprises a polyoxymethylene (POM).
Schadler discloses a conventional thermoplastics, such as polyoxymethylene (POM) (see [0058]). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify JPH0926446 (A) to replace the layer of dielectric strip (15 and 25) with a plurality of dielectric strips, each being formed on the back surface of the respective ones of the plurality of conductive strips (21-24), for the purpose of providing the  supporting and insulation needed with much reduced amount of dielectric material required. 
Furthermore, the person of ordinary skill in the art would also find it obvious to use the conventional thermoplastic comprises a polyoxymethylene (POM), as taught by Schadler, or any other 

As for claim 2, JPH0926446 (A) in view of Schadler discloses wherein the plurality of conductive strips (21-24 in Fig. 1; 85 and 86 in Fig. 6) comprises a plurality of linear conductive strips parallel to each other (see conductive strips in Fig. 1 and 6).

As for claims 3-6, JPH0926446 (A) in view of Schadler discloses the elastic multi-contact probe of claim 2, wherein the plurality of linear conductive strips (21-24) includes: a pair of outer conductive strips (21 and 24) having a first length, and a pair of inner conductive strips (22 and 23) having a second length; wherein the plurality of linear dielectric strips includes: a pair of outer linear dielectric strips (i.e., dielectric strips corresponding to the outer conductive strips 21, 24) and a pair of inner linear dielectric strips (i.e., dielectric strips corresponding to the inner conductive strips 22 and 23). 
Still referring to claims 3-6, JPH0926446 (A) in view of Schadler does not specifically disclose that the second length is shorter than the first length; and wherein the plurality of dielectric strips have a same length and width as the respective conductive strips. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify JPH0926446 (A) in view of Schadler to use different first and second length for the plurality of conductive strips in JPH0926446 (A), for the purpose of adapting to the different contact surfaces/shapes of the object to be measured. In addition, the person of ordinary skill in the art would also find it obvious to further modify JPH0926446 (A) in view of Schadler to disclose wherein the plurality of dielectric strips have the same length and width as the respective conductive strips as a common design choice. 

.

5.	Claims 7- 14 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0926446 (A) in view of Schadler (U. S. Pub. 2007/0241984), and further in view of Kelly-Morgan et al. (U. S. Pub. 2015/0061714). 
As for claims 7-10, JPH0926446 (A) in view of Schadler discloses the elastic multi-contact probe of claim 1, wherein the plurality of conductive strips comprises a plurality of ring conductive strips(85 and 86 in Fig. 6), each of the ring conductive strips (85, 86) having a different radius and being concentric with a center of the probe; wherein the plurality of ring conductive strips comprises: a first ring conductive strip  (85) having a first radius, a second ring conductive strip (86) having a second radius that is larger than the first radius. 
JPH0926446 (A) in view of Schadler does not specifically discloses wherein the plurality of conductive strips comprises: a third ring conductive strip having a third radius that is larger than the second radius, and a fourth ring conductive strip having a fourth radius that is larger than the third radius; and wherein the plurality of dielectric strips comprises a plurality of ring dielectric strips, each of the ring dielectric strips having a same radius and width as the respective ring conductive strip. 
Kelly-Morgan et al. (U. S. Pub. 2015/0061714) discloses it is conventional in the art to use probe with a plurality of ring conductive strips (see Fig. 11, 12 and claims 14-20) comprises:  a first ring conductive strip (4) having a first radius; a second ring conductive strip (7) having a second radius larger than the first radius; a third ring conductive strip (8) having a radius that is larger than the radius of the second conductive strip (7), and a fourth ring conductive strip (28) having a radius that is larger than the radius of the  third ring conductive strip  (8).  

As for claims 11-14, JPH0926446 (A) in view of Schadler discloses (in Fig. 6) the elastic multi-contact probe of claim 1, wherein the plurality of conductive strips comprises a solid conductive circle (see 85 in Fig. 6) with a first radius, concentric with a center of the elastic multi-contact probe and a ring conductive strip (86) having a second radius larger than the first radius and being concentric with the center of the elastic multi-contact probe.
Still referring to claims 11-14, JPH0926446 (A) in view of Schadler does not specifically disclose a plurality of ring conductive strips comprises:  a second ring conductive strip ring having a third radius that is larger than the second radius, and a third ring conductive strip having a fourth radius that is larger than the third radius; and wherein the plurality of dielectric strips comprises a solid dielectric circle having a same radius as the solid conductive circle and a plurality of ring dielectric strips, each of the ring dielectric strips having a same radius and width as the respective ring conductive strip. 
Kelly-Morgan et al. (U. S. Pub. 2015/0061714) discloses it is conventional in the art to use 4 point probe with a plurality of ring conductive strips (see Fig. 11, 12 and claims 14-20) comprises:  a solid conductive circle (4); a first ring conductive strip (7); a second ring conductive strip (8) having a radius that is larger than the radius of the first conductive strip (7), and a third ring conductive strip (28) having a radius that is larger than the radius of the second ring conductive strip  (8).  
. 

6.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH0926446 (A) in view of Schadler (U. S. Pub. 2007/0241984), and further in view of WO 2011/082180. 
As for claims 17 and 18,  JPH0926446 (A) in view of Schadler discloses the elastic multi-contact probe of claim 1 as discussed above. 
JPH0926446 (A) in view of Schadler does not specifically disclose wherein the elastic multi-contact probe is attached to a self-aligning applicator and configured to be adjusting using the self-aligning applicator.
WO 2011/082180 discloses it is convention in the art to use a self-aligning applicator to align terminals of the DUT with probes of the contactor (see abstract).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to further modify JPH0926446 (A) in view of Schadler to use a conventional self-aligning applicator, as taught by WO 2011/082180 , for automatically positioning the multi-contact probe and adjusting the position of the probe as needed for a better contact to the surface of the object to be measured (see abstract). 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867